MARSHALL, C. J.
1. Where the laws of .the state authorize corporations to be formed for the purpose of carrying on a certain prescribed business, corporations organized under the laws of other states for similar purposes may by virtue of the same authority operate within this state, upon compliance with the provisions relative to registration of foreign corporations.
2. Acts of such foreign corporation within this state prior to registration within the limitations permitted by the laws of this state are not void.
3. A tobacco grower’s co-operative association organized under the Bingham Co-operating Act of Kentucky, while engaged in carrying out the purposes of that act, is not a trust in restraint of trade, and a contract made between such association and a grower of tobacco is not void as against public policy or in violation of the anti-trust laws of the state of Ohio.
4. Contracts in restraint of trade are not illegal except when unreasonable in character. When such contracts are incident and ancillary to some lawful business and are not unreasonable in scope and operation they are not illegal.
Judgment affirmed.
Matthias, Day, Allen and Robinson, JJ., concur. Jones, J., concurs in the judgment. Kinkade, J., dissents.